Citation Nr: 9920624	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals of a left herniorrhaphy, to include 
scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1942 to November 1945.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for an increased (compensable) rating for 
postoperative residuals of a left herniorrhaphy, 
to include scarring.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran presently does not have a recurrent inguinal 
hernia, and he has not had a recurrence for many years.

2.  There is no medical evidence indicating that the scarring 
from the veteran's hernia operation is in any way symptomatic 
or results in functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
residuals of a left herniorrhaphy, to include scarring, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.114, 4.118, Diagnostic Codes 7338, 
7803, 7804, 7805 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for his service-connected 
hernia residuals is plausible and capable of substantiation; 
therefore, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire medical history is 
considered when determining the severity of his disability.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, where, as here, the disability already 
has been service connected, and the appropriateness of the 
present rating is at issue, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's postoperative residuals of a left herniorrhaphy 
are rated as noncompensable (0 percent) under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7338.  That diagnostic 
code provides that a 0 percent rating is warranted for an 
inguinal hernia when it is small, reducible, or without 
hernia protrusion; a noncompensable rating also is warranted 
if the hernia has not been operated upon, but is remediable.  
A 10 percent rating requires medical evidence of a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia, not well supported by a truss, or for a 
hernia that is not readily reducible.  A 60 percent rating is 
warranted for a large, postoperative recurrent hernia, not 
well supported under ordinary conditions, and not readily 
reducible, when considered inoperable. 

While on active duty in the military during World War II, the 
veteran underwent surgery for a left inguinal hernia, which 
was described in his service medical records (SMRs) as 
complete, indirect, reducible, and with an undetermined 
cause.  Following his surgery and recovery, he was discharged 
to duty.  His SMRs do not reflect any evidence of 
complications resulting from his corrective surgery.  
He underwent a second herniorrhaphy in May 1947 to free a 
cord and to remove varices.  The report of his September 1997 
VA examination states that the 1947 "repair apparently has 
held up to the present time" and that "fundamentally 
[the veteran] has no sympto[m]s from the hernia except some 
concern about lifting heavy weights."  The examiner went on 
to comment in his diagnostic assessment that the hernia 
repair remains "intact," noting that "there is not a 
hernia present," and that "further workup is not warranted 
at this time."

The veteran also submitted private medical records along with 
his Notice of Disagreement (NOD) as support for his claim.  
The Board notes, however, that these records concern 
treatment for other conditions; as there is no mention 
whatsoever in these records of a hernia or a recurrence of a 
hernia, they are not probative of the issue on appeal.  As 
such, the RO's apparent failure specifically mention that it 
had reviewed and considered such records in its January 1998 
Statement of the Case (SOC) (apparently, due to some 
confusion over whether they were actually those identified by 
the veteran), is essentially, harmless error, that has not 
prejudiced the veteran or altered the consideration of his 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, a remand is not warranted.  

As noted above, the medical evidence clearly shows that the 
veteran does not have a recurrent hernia (and, in fact, that 
he has not had a recurrence for many years).  In the absence 
of evidence of a recurrent hernia, or hernia resulting in any 
residual symptoms that merit compensation, there simply is no 
basis for assignment of a compensable evaluation under 
Diagnostic Code 7338.  

There also is no basis for assigning a separate, compensable 
evaluation for the surgical scarring resulting from the 
veteran's hernia operations under Diagnostic Codes 7803-7805.  
Under these codes, an evaluation of 10 percent is warranted 
for a scar subject to repeated ulceration, a scar that is 
tender and painful on objective demonstration, or when there 
is limitation of function of the part of the body affected by 
the scar.  Here, however, the veteran has not alleged that 
his hernia scarring is in any way symptomatic or that it 
results in functional limitation, and there is no medical 
evidence to demonstrate that this is the case.

Based on the foregoing, the Board finds that the current 0 
percent (noncompensable) rating is appropriate and most 
consistent with the present severity of the veteran's 
disability, and that the criteria for a higher rating are not 
met.  Hence, his claim must be denied.  As the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
residuals of post operative left herniorrhaphy, to include 
scarring, since there has been no showing that it has caused 
marked interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that his disability 
has otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for postoperative 
residuals of a left herniorrhaphy, to include scarring, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

